ORDER

PER CURIAM.
Movant, Christopher Sadler, appeals from denial of his Rule 24.035 motion after an evidentiary hearing. In a previous appeal we remanded for an evidentiary hearing on the issue of whether his guilty pleas were voluntary and whether movant had the benefit of effective assistance of counsel. Sadler v. State, 965 S.W.2d 389 (Mo.App. E.D.1998). We held the plea court failed to satisfy the requirements of Rule 24.02.
We have reviewed the record on appeal and the briefs of the parties. The findings of the trial court and the amended order and judgment are supported by the evidence, particularly by movant’s testimony. Thus, they are not clearly erroneous.
An extended opinion would have no precedential value. We affirm the judgment pursuant to Rule 84.16(b).